Title: From Benjamin Franklin to Charles Thomson, 13 March 1775
From: Franklin, Benjamin
To: Thomson, Charles


Dear Sir,
London, March 13. 1775.
I have some Thoughts of going with Osborne; but as I may be disappointed in that, I write a few Lines, to acquaint you, that the Petition of the Congress has lain upon the Table of both Houses ever since it was sent down to them among the Papers that accompany’d it from above, and has had no particular Notice taken of it; our Petition to be heard in support of it, having been, as I wrote you before, rejected with Scorn in the Commons; which must satisfy the future Congress that nothing is to be expected here from that Mode of Application.
Nearly all the manufacturing and trading Towns that are concern’d with America have now petition’d Parliament, to do something for healing the Differences that threaten Ruin to their Commerce. Administration, which has appear’d to stagger several times within these two Months, must have given way before this time; but have been supported chiefly by Accounts from America that all was fluctuating there, and that a little longer Perseverance would triumph over the Factions, as they are called, and bring the whole Continent to full and unconditional Submission. A Bill has therefore pass’d the Commons, to deprive New England of its Fishery, as well as its Trade, and a new Bill is ordered in, to extend the Restraints on Trade to New Jersey, Pennsylvania, Maryland, Virginia, and South Carolina. Of New York they have great Hopes, and some of North Carolina, which Colonies are therefore omitted. All the Colonies, but those of New England, it is given out, may still make Peace for themselves, by acknowledging the Supreme unlimited Power of Parliament: But those are absolutely to be conquered. After which possibly they may obtain a Quebec Constitution. More Troops are accordingly preparing to go over. And yet with all this Face of Resolution it is certain that the Ministers are far from being cordially united in these Measures; that some of them tremble for their Places, and all for the Event as it relates to the Publick. While wise Observers are confident, that if America can hold strictly to its NonConsumption Agreement another Year, it is impossible they can stand the universal Clamour which begins to thicken round their Heads, and that they must therefore be overthrown, and routed, and the Friends of America come into Administration. It is indeed evident that the present Set are apprehensive of this, since, to secure themselves against the Danger of Impeachment, they take care in every Step to get Parliament to lead and advise the Measures to be taken: Contrary to the ancient Practice of the Executive Power in taking its Measures as Occasion requir’d, and depending on their Rectitude for the future Approbation of Parliament.
I flatter myself that neither New York nor any other Colony will be cajol’d into a Separation from the common Interest. Our only Safety is in the firmest Union, and keeping strict Faith with each other. If any Colony suffers itself to be detach’d from the common Cause by the artful Management of Ministers, that Colony will first incur the Detestation of the rest; and when that is become the Case, and none can be concern’d at any ill Usage it may receive, it will on some Pretence or other be treated just as roughly as the others whom it had so basely abandon’d. With great Esteem, I am, Sir, Your most obedient humble Servant.
Charles Thompson Esqr
 
Notation: Letter March 14th. 1775. Anonymous–from London to C: Thomson Esqr. the fate of the Petitions. Measures that Administration intend for the subjugation of the Colonies.
